Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into by and between WASHINGTON PRIME GROUP INC. (d/b/a WP Glimcher), an
Indiana corporation (the “Company”), and MARK S. ORDAN (the “Executive”),
effective as of March 27, 2015 (the “Effective Date”).

 

WHEREAS, the Company and the Executive are parties to an employment agreement,
dated as of February 25, 2014, effective as of May 28, 2014, as amended
September 16, 2014, effective as of January 15, 2015 (the “Employment
Agreement”) (capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Employment Agreement); and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Terms of Employment — Annual LTIP Awards.  The fourth sentence of
Section 2(b)(iv) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“The “Annual LTIP Award Cash Equivalent” shall be an amount, not greater than
two times Annual Base Salary at target performance achievement, or three times
Annual Base Salary at maximum performance achievement, in each case, determined
based on the achievement of total shareholder return (“TSR”) goals established
by the Committee in consultation with the Executive not later than the 90th day
of the applicable fiscal year; provided that the TSR goals for the fiscal year
ending December 31, 2014 are included in Exhibit A attached hereto.”

 

2.  Terms of Employment — Inducement LTIP Units.  Section 2(b)(v)(C) of the
Employment Agreement is hereby deleted in its entirety.

 

3.  Termination of Employment — Good Reason; Voluntary Termination.
Section 3(c) of the Employment Agreement is hereby amended by deleting the final
sentence thereof and replacing it in its entirety with the following:

 

“Notwithstanding anything to the contrary in this Agreement, if the Executive’s
employment terminates at the end of the Employment Period due to either the
Executive or the Company giving notice of non-renewal in accordance with
Section 1, such termination shall constitute a termination of the Executive’s
employment for Good Reason hereunder and, subject to the Executive complying
with the terms and conditions set forth therein, the Executive shall be entitled
to the payments and benefits provided in Section 4(a),except that (a) the
Executive shall not be entitled to the payment set forth in
Section 4(a)(ii)(A) and (b) notwithstanding clause (A)(I) of
Section 4(a)(ii)(C), the earned amount of the Executive’s Annual LTIP Award for
the fiscal year ending December 31, 2017 shall be pro-rated based on the number
of calendar days from January 1, 2017 through the Date of Termination over 365.”

 

--------------------------------------------------------------------------------


 

4. Entire Agreement.  Except as otherwise provided herein, the Employment
Agreement shall remain unaltered and of full force and effect.  The Executive
and the Company acknowledge and agree that any provisions herein that are
inconsistent with, or more favorable to the Executive than, the provisions
contained in the Executive’s Series 2014 Inducement LTIP Unit Agreement dated as
of June 25, 2014 (the “Equity Agreement”) supersede the applicable provisions in
the Equity Agreement, and that the Equity Agreement shall otherwise remain
unaltered and of full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to authorization from the Compensation Committee of its Board of
Directors, the Company has caused this Amendment to be executed in its name on
its behalf, all as of the day and year first above written.

 

 

 

 

MARK S. ORDAN

 

 

 

/s/ Mark S. Ordan

 

 

 

 

WASHINGTON PRIME GROUP INC.

 

(d/b/a WP Glimcher)

 

 

 

By:

/s/ Robert P. Demchak

 

 

Name:

Robert P. Demchak

 

 

 

 

 

Title:

Secretary and General Counsel

 

[Signature Page — Mark Ordan Second Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------